Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000085
                                                      06-SEP-2012
                                                      08:02 AM



                        NO. SCWC-11-0000085


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                vs.


      STEPHEN CRAMER, JR., Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

         (ICA NO. CAAP-11-0000085; CR. NO. 07-1-0679(2))


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Petitioner/Defendant-Appellant Stephen Cramer, Jr.’s


application for writ of certiorari filed on July 31, 2012, is


hereby accepted and will be scheduled for oral argument.     The


parties will be notified by the appellate clerk regarding


scheduling.


          DATED:   Honolulu, Hawai'i, September 6, 2012.

Hayden Aluli for
petitioner                       /s/ Mark E. Recktenwald
Artemio C. Baxa for              /s/ Paula A. Nakayama

respondent

                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack